Case 1:20-sw-00080-RMM Document 3 Filed 04/30/20 Page 1 of 2

“A Original [] Duplicate Original

AO 93C (08/18) Warrant by Telephone or Other Reliable Electronic Means

UNITED STATES DISTRICT COURT
for the

District of Columbia

In the Matter of the Search of
(Briefly describe the property to be searched
or identify the person by name and address)
FOUR U.S. POSTAL PARCELS LOCATED AT THE
WASHINGTON GENERAL MAIL FACILITY,
WASHINGTON, D.C. UNDER RULE 41

Case No, 20-SW- 80

eee ees wes

WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS

 

 

To: Any authorized law enforcement officer
An application by a federal law enforcement officer or an attorney for the government requests the search and seizure
of the following person or property locatedin the = _ District of Columbia _
(identify the person or describe the property to be searched and give its location):
SEE ATTACHMENT A

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
CONTRABAND CONTROLLED SUBSTANCES

YOU ARE COMMANDED to execute this warrant on or before March 25, 2020 (not to exceed 14 days}
C} in the daytime 6:00 a.m. to 10:00 p.m. @i at any time in the day or night because good cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken,

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory

as required by law and promptly return this warrant and inventory to Robin M. Meriweather 7

(United States Magistrate Judge)
“) Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
O for _ days (not to exceed 30) until, the facts justifying, the later specific date of Ce

ve ~ 2020.03.12
yO 1" 17:59:44 -04'00'

Judge's signature

 

Date and time issued: March 12, 2020

 

 

City and state: Washington, DC _ —_ Robin M. Meriweather, U.S. Magistrate Judge
Printed name and title

 
Case 1:20-sw-00080-RMM Document 3 Filed 04/30/20 Page 2 of 2

AQ 93C (08/18) Warrant by Telephone or Other Reliable Electronic Means (Page 2)

Return

 

Case No.: ae and time warrant executed: Copy of warrant and inventory left with:

20-SW- 80 = 3-13-2& Zh P™ USP |S fresacas DC.

Inventory made in the presence of :
TCngseecners M-Beancaro S$ S- Bolear

[Inventory of the property taken and name(s) of any person(s) seized:

 

 

 

Exeress Marl Ee YX) S41 1ST US & USPS madivm
¥\ nh cote box \asnieh Sseceveted O~ sneided Shu} mere |

box rat Cortromned NARIOLS denominations of U-S.
PRE EMOY totaling $ Looo+22 and Four (4) US, Postal
| Nionay Orders in sacraments of $ S00 28 eech totals

$2, 60674

 

Certification

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the

designated judge.

 

Date: < —13 ~ 28

 

 

 

 
